                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 15-cr-00475-BLF-1
                                   8                    Plaintiff,
                                                                                            ORDER REQUESTING
                                   9             v.                                         CLARIFICATION RE DISCOVERY
                                                                                            SCHEDULE FROM GOVERNMENT
                                  10     CALDERON,                                          ON OR BEFORE MARCH 1, 2019
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 5, 2019, the Court determined that Petitioner Elizabeth Calderon has alleged
                                  14   facts which, if true, state a claim on which relief could be granted for her motion to vacate her
                                  15   sentence under 28 U.S.C. § 2255. ECF 159. The Court requested a joint statement from the
                                  16   parties regarding any anticipated discovery requests and the need for an evidentiary hearing. The
                                  17   parties filed a joint statement on February 22, 2019, which indicates that Petitioner would like to
                                  18   conduct discovery pursuant to Rule 6 of the Rules Governing Section 2255 Proceedings. ECF
                                  19   161. It is unclear from the joint statement (given the proposed timeline) whether the Government
                                  20   intends to object to any of Petitioner’s discovery requests. The Court hereby REQUESTS that the
                                  21   Government submit an additional statement on or before March 1, 2019 informing the Court
                                  22   whether it would like the opportunity to object to any of Petitioner’s discovery requests outlined in
                                  23   the joint statement. Should the Government wish to object, the Court will require Petitioner to
                                  24   submit to the Court in the form of a motion for discovery requests her requests, reasons therefore,
                                  25   and any proposed interrogatories and requests for admission pursuant to Rule 6 of the Rules
                                  26   Governing Section 2255 Proceedings. The Government will then have the opportunity to oppose
                                  27   this motion. If the Government does not wish to object, the Court will set a schedule substantially
                                  28   mirroring that proposed by the parties.
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: February 26, 2019

                                   4                              ______________________________________
                                                                  BETH LABSON FREEMAN
                                   5                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
